Appeal from a judgment, of-the County Court of Tioga County, rendered January 15, 1974, upon a verdict convicting defendant of the crime of murder.1- The brief of the defendant sets forth eight different points of alleged error which it is claimed require a reversal and'dismissal of the indictment-or, in the alternative, a new trial. Eaéh of the several points haS1 been examined in detail. Most of the' alleged errors are without merit and, if there be any, it is not só ’material or prejudicial as to require a reversal of the judgment of conviction. The defendant received a fair and impartial trial .and the record contains legally admissible *576evidence which, if accepted by a jury, would establish his guilt beyond a reasonable doubt. Judgment affirmed. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.'